ORDER
PER CURIAM.
On consideration of the affidavit of Thomas T. Prousalis, Jr., wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia, which affidavit has been filed with the Clerk of this Court, and the report and recommendation of the Board on Professional Responsibility with respect thereto, respondent’s motion to stay imposition of disbarment, and Bar Counsel’s opposition, and it appearing that on September 16, 2004, respondent filed a deficient affidavit with the Board on Professional Responsibility pursuant to D.C. Bar Rule XI, § 14(g), and it further appearing that on December 29, 2004, respondent filed with the Court a supplemental affidavit pursuant to D.C. Bar Rule XI, § 14(g), it is this 30th day of December, 2004
ORDERED that the respondent’s motion to stay imposition of disbarment is denied. It is
FURTHER ORDERED that Thomas T. Prousalis, Jr., is hereby disbarred by consent effective forthwith. The effective date of respondent’s disbarment should run, for reinstatement purposes, nunc pro tunc to September 16, 2004, the date respondent filed his affidavit pursuant to D.C. Bar Rule XI, § 14(g). It is
FURTHER ORDERED that Bar Counsel’s petition for discipline based upon respondent’s criminal conviction in the United States District Court for the Southern District of New York is hereby dismissed as moot.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, § 14(g), with which respondent appears to have complied, and § 16, which set forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.